Ms.  Corie Barry

April 13, 2019

 

Exhibit 10.2

Image - Image1.jpeg [bby-20190413xex10_2g001.jpg]

April 13, 2019

Ms. Corie Barry

Re:Employment Terms – CEO

Dear Corie:

On behalf of Best Buy Co., Inc. (the “Company”), I am pleased to offer you
employment as the Company’s Chief Executive Officer on the terms of this letter
agreement (“Agreement”). This Agreement is binding as of the date written above
and the terms and conditions of employment set forth herein will become
effective on the Commencement Date as set forth in Section 1 below.

1.Commencement Date; Term of Agreement. The term of your employment under this
Agreement with the Company (the “Term”) will commence on the date of the
Company’s 2019 annual meeting of shareholders (“Commencement Date”) and will
continue for three (3) years following the Commencement Date. Thereafter, the
Term shall automatically renew for successive 12-month periods unless either
party gives written notice of non-renewal to the other party at least sixty (60)
days in advance of the expiration of then-current Term. If your employment with
the Company continues following expiration of the Term, such employment will be
at-will and on such terms and conditions set forth in any new or amended
agreement or as otherwise determined from time to time by the Company.

2.Position; Principal Place of Employment; Other Activities.  

(a) During the Term, you will be employed as the Chief Executive Officer of the
Company, reporting to the Board of Directors of the Company (the “Board”). Your
principal place of employment will be at the Company’s headquarters in
Richfield, Minnesota.

(b) During the Term, you agree to perform the duties of your position and such
other duties as may reasonably be assigned to you from time to time.  You agree
that, while employed by the Company, you will devote your full business time and
best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business interests of the Company Group and to the discharge
of your duties and responsibilities for the Company Group.  Notwithstanding the
foregoing, you may participate in charitable, civic, educational, professional,
community and industry affairs (including serving on boards of directors of such
entities) and, with prior written approval of the Board, serve on the board of
directors of for-profit companies and (ii) manage your personal investments, so
long as such activities do not materially interfere with the performance of your
duties hereunder or create a potential business conflict or the appearance
thereof. The Board hereby approves your continuing service on the boards of
directors that you disclosed to the Company prior to the date hereof.  For
purposes of this Agreement and the attachments hereto, “Affiliate” means any
entity controlled directly or indirectly by the Company, where “control” means
the right, either directly or indirectly, to elect a majority of the directors
or other governing body thereof without the consent or acquiescence of any third
party, and “Company Group” means, collectively, the Company and its Affiliates.

3.Board Membership. The Board will nominate you to stand for election as a
member of the Board at the 2019 annual meeting of shareholders. Thereafter,
during the Term, the Board will nominate you for re-election as a member of the
Board as and when your term as a director otherwise would expire. You agree to
serve without additional compensation as a director of the Company and as
officer or director of any Affiliate.





Page 1

--------------------------------------------------------------------------------

 

Ms.  Corie Barry

April 13, 2019

 

4.Base Salary. During the Term, you will be paid a base salary at an annual rate
of $1,100,000, payable in accordance with the regular payroll practices of the
Company. Your base salary will be reviewed annually by the Board (or a committee
thereof) for any adjustment in the sole discretion of the Board (or the
committee). For all purposes under this Agreement, your “Base Salary” is the
amount then applicable under this Section 4.

5.Annual Bonus. For each fiscal year of the Company during the Term, you will be
eligible to participate in the Company’s Short-Term Incentive Plan (“STI Plan”)
and all other annual cash and incentive award programs generally applicable to
the Company’s senior executives. You will have the opportunity to earn a target
bonus under the STI Plan, with the actual amount of any target bonus to be
determined by the Board (or a committee thereof) in its discretion, based on
your performance and the Company’s performance against goals established by the
Board.  For the Company’s 2020 fiscal year, your target bonus following the
Commencement Date will be 175% of your Base Salary (the “Target Bonus”) and with
a maximum bonus of 200% of target (i.e., 350% of your Base Salary). Accordingly,
your payout for the Company’s 2020 fiscal year will be pro-rated as applicable
to the periods of time (1) prior to the Commencement Date and (2) from the
Commencement Date through the end of the fiscal year.

6.Long-Term Incentive Compensation. For each fiscal year of the Company during
the Term, you will be eligible to participate in the Company’s Amended and
Restated 2014 Omnibus Incentive Plan (“LTIP”) (and any successor or other
long-term incentive plans and programs for the Company’s senior executives) in a
manner consistent with awards to other senior executives granted at such time.
On or promptly following the Commencement Date, you will be granted an
additional LTIP award for the Company’s 2020 fiscal year, with a target value
of: $5,475,000 (the “True-Up Award”). The True-Up Award will be comprised of 50%
of the value in performance share units, 20% in stock options, and 30% in
restricted stock units, consistent with the FY20 annual long-term incentive
grants granted on March 20, 2019. The number of shares granted for each
component of the True-Up Award will be determined in accordance with the
methodology used to grant awards for the Company’s 2020 fiscal year on March 20,
2019, but revised to reflect the actual grant date of the True-Up Award.  LTIP
awards granted with respect to fiscal years commencing after the Company’s 2020
fiscal year will be determined and granted in the good faith discretion of the
Board (or a committee thereof).

7.Employee Benefits; Policies; Expenses.  

(a)During the Term, you will be entitled to participate in all employee benefit
plans and perquisites that the Company has adopted or may adopt, maintain,
sponsor or contribute to for the benefit of its senior executives from time to
time at a level commensurate with your position. You will continue to be
entitled to annual paid vacation in accordance with the Company’s time off
policy applicable to senior executives.  The Company provides no assurance as to
the adoption or continuance of any particular employee benefit plan or program.

(b)During the Term, you agree to comply with all Company policies, practices and
procedures and all codes of ethics or business conduct applicable to your
position as in effect from time to time, including without limitation policies
regarding stock ownership, conflicts of interest, non-discrimination and
non-harassment, business ethics, and protection of confidential information.  In
particular, you will remain subject to the Company’s stock ownership guidelines,
but at the level applicable to the CEO (currently 200,000 shares of the
Company’s common stock), calculated in accordance with the Company’s stock
ownership guidelines.

(c)During the Term, upon presentation of appropriate documentation, you will be
reimbursed in accordance with the Company’s expense reimbursement policy for all
reasonable and necessary business expenses incurred in connection with the
performance of your duties hereunder.

8.Termination.  

(a)Your employment under this Agreement may be terminated by either party at any
time, and will terminate on the first of the following to occur of your death,
Disability, involuntary termination by the Company for Cause, involuntary
termination by the Company without Cause, voluntary termination by you for Good
Reason or voluntary termination by you without Good Reason. You will not
voluntarily terminate your employment without Good Reason without giving the
Company at least thirty (30) days’ prior notice, and during



Page 2

--------------------------------------------------------------------------------

 

Ms.  Corie Barry

April 13, 2019

 

such thirty (30)-day period shall assist the Company, as and to the extent
reasonably requested by the Company, to effect an orderly transition of your
duties and responsibilities to the Company. For purposes of this Agreement,
“Cause,” “Good Reason” and “Disability” have the meanings defined on Attachment
A hereto.

(b)During the Term, you will be entitled to participate and will participate in
the Company’s Severance Plan (notwithstanding the definition of “Employee” in
such plan) as such plan may be in effect from time to time (“Severance Plan”) at
the same level of benefits as provided for Enterprise Executive Vice Presidents;
provided, however, that, during the Term: (i) any amendment or termination of
the Severance Plan adverse to you (other than any amendment applicable to all
participants as to the form and timing of any severance payments that may become
due thereunder to the extent such changes would not create a violation under
Code Section 409A as applicable to you), and without your prior written consent,
will be disregarded; (ii) an “Employment Termination” as provided under the
Severance Plan will also mean an involuntary termination of your employment by
the Company without Cause or a voluntary termination by you for Good Reason;
(iii) all determinations with regard to you under the Severance Plan will be
subject to Section 11 hereof and not the determination procedures in the
Severance Plan; (iv) all payments made to you under the Severance Plan for a
termination prior to a Change of Control (as defined in the LTIP then in effect)
will be made installments over a 24-month period following your termination of
employment (subject to the other requirements of the Severance Plan, this
Section 8 and Section 15 below); and (v) in the event that your employment is
involuntarily terminated by the Company without Cause or you voluntarily
terminate for Good Reason on or within one year after the occurrence of a Change
of Control, in lieu of the amount of cash severance provided under the Severance
Plan for Enterprise Executive Vice Presidents (other than the payments and
benefits described under the heading “Other Benefits” of Section 4 of the
Severance Plan, which payments and benefits shall be paid to you), you will
receive (a) cash severance in the amount of the product of (x) two multiplied by
(y) the sum of your Base Salary plus your Target Bonus amount, payable to you in
a lump sum within the “short-term deferral” period for purposes of Section 409A
(subject to the other requirements of the Severance Plan, this Section 8 and
Section 15 below), and (b) a prorated Annual Bonus for the fiscal year in which
such termination occurs determined based on actual performance in accordance
with the STI Plan (or successor plan if applicable) for such year and payable
when such bonuses are payable to other senior executives, such proration to be
equal to the fraction the numerator of which is the number of days you are
employed during such fiscal year and the denominator of which is 365.

In accordance with the Severance Plan, your entitlement to severance benefits
thereunder (and as provided in this Agreement) will be subject to you signing,
without revoking, a separation agreement containing a general release of claims
and other customary terms in the form provided to you by the Company at the time
your employment terminates (which release of claims will not require you to
release any rights you may have to indemnification or defense as an officer and
director of the Company), and returning all Company property to the Company as
set forth therein. Any entitlement (and continuing entitlement) to severance
benefits will also be subject to your delivery to the Company of a resignation
from all offices, directorships and fiduciary positions with the Company, its
Affiliates and employee benefit plans in which you are then serving, and your
material compliance with the restrictive covenants applicable to you as set
forth in Section 10 and Attachment B below.

Except as otherwise provided in this Agreement, any severance benefits provided
under this Agreement to you, including pursuant to the Severance Plan and this
Section 8(b), shall be in lieu of any other termination or severance payments or
benefits of a similar nature for which you may be eligible under any of the
plans, practices, policies or programs of the Company or its Affiliates. For
avoidance of doubt, in the event of termination of your employment upon or
following expiration of the Term, you will not be eligible for severance
benefits under this Section 8 and shall only be eligible for severance benefits
under any plan or program of the Company to the extent provided in accordance
with such plan or program. All benefits, including, without limitation, all
equity, cash and other awards under the Company’s long-term incentive programs
will be subject to the terms and conditions of the plan, arrangement or
agreement under which such benefits accrue, are granted or are awarded.

9.Reduction of Payments in Certain Circumstances.

(a)During the Term, anything in this Agreement to the contrary notwithstanding,
in the event that the Company's independent auditors or such other nationally
recognized certified public accounting firm as may be designated by the Company
(the “Accounting Firm”) determine that receipt of any payment or distribution by
the Company or affiliates in the nature of compensation to or for your benefit,
whether paid or payable pursuant to this



Page 3

--------------------------------------------------------------------------------

 

Ms.  Corie Barry

April 13, 2019

 

Agreement or otherwise (a “Payment”) would subject you to the excise tax under
Section 4999 of the Code, the Accounting Firm will determine whether to reduce
any of the Payments paid or payable pursuant to this Agreement (including
pursuant to any annual or long-term incentive award) (collectively and
selectively, the “Agreement Payments”) to the Reduced Amount (as defined below).
The Agreement Payments will be reduced to the Reduced Amount only if the
Accounting Firm determines that you would have a greater Net After-Tax Receipt
(as defined below) of aggregate Payments if your Agreement Payments were reduced
to the Reduced Amount. If the Accounting Firm determines that you would not have
a greater Net After-Tax Receipt of aggregate Payments if your Agreement Payments
were so reduced, you will receive all Agreement Payments to which you are
entitled under this Agreement or otherwise. For purposes of this Section 9, (i)
“Reduced Amount” shall mean the greatest amount of Agreement Payments that can
be paid that would not result in the imposition of the excise tax under Section
4999 of the Code if the Accounting Firm determines to reduce Agreement Payments
pursuant to this Section 9(a); and (ii) “Net After-Tax Receipt” shall mean the
present value (as determined in accordance with Sections 280G(b)(2)(A)(ii) and
280G(d)(4) of the Code) of a Payment net of all taxes imposed on you with
respect thereto under Sections 1 and 4999 of the Code and under applicable state
and local laws, determined by applying the highest marginal rate under Section 1
of the Code and under state and local laws which applied to your taxable income
for the immediately preceding taxable year, or such other rate(s) as the
Accounting Firm determined to be likely to apply to you in the relevant tax
year(s).

(b)If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Company will promptly give you notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Section 9 shall be binding upon the Company
and you and will be made as soon as reasonably practicable and in no event later
than thirty (30) days following the date of any termination of your employment.
For purposes of reducing the Agreement Payments to the Reduced Amount, the
reduction will be made by reducing the payments and benefits in the following
order: (i) payments due under Section 8(b) hereof, (ii) payments due in respect
of performance share units under any affected long-term incentive award (iii)
payments due in respect of restricted stock units under any affected long-term
incentive award, and (iv) the forfeiture of such portion of any stock options
constituting an “excess parachute payment” under Section 280G of the Code. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.

(c)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of you pursuant to this Agreement which should not have been so
paid or distributed (“Overpayment”) or that additional amounts which will have
not been paid or distributed by the Company to or for the benefit of you
pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or you which the Accounting Firm believes has a high probability of
success determines that an Overpayment has been made, you shall, except to the
extent that it would cause a violation of the Sarbanes-Oxley Act of 2002, pay
any such Overpayment to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided,  however,
that no amount will be payable by you to the Company if and to the extent such
payment would not either reduce the amount on which you is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. In
the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment will be paid promptly (and in no event later than 60 days following
the date on which the Underpayment is determined) by the Company to or for the
benefit of you together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code.

(d)The Company will use its good faith efforts to obtain from the Accounting
Firm, at Company expense, for delivery to both you and the Company a
more-likely-than-not opinion as to its conclusions.

10.Covenants; Cooperation. By entering into this Agreement and in consideration
for the payments and benefits provided hereunder, you agree to the covenants and
the remedies set forth in Attachment B hereto (the “Restrictive Covenants”) and
you further agree that the Restrictive Covenants are reasonable and necessary to
protect the legitimate interests of the Company Group. 





Page 4

--------------------------------------------------------------------------------

 

Ms.  Corie Barry

April 13, 2019

 

11.Arbitration.

(a)During and after the Term, excepting any claim for benefits under any
employee benefit plan in which you are a participant (which claims shall be
determined in accordance with the terms of such plan), to the fullest extent
permitted by law, all claims that you may have against the Company or which the
Company may have against you, in any way related to the subject matter,
interpretation, application, or alleged breach of this Agreement (“Arbitrable
Claims”) shall be resolved by binding arbitration in the state of Minnesota. The
arbitration will be held pursuant to the rules of the American Arbitration
Association (applicable to commercial disputes). The decision of the arbitrator
shall be in writing and shall include a statement of the essential conclusions
and findings upon which the decision is based. Each party shall bear its own
fees and expenses in connection with any such arbitration to the extent
consistent with applicable law, provided that in the event you prevail on any
material issue in such dispute, and the arbitrator determines that the Company
should pay your costs of arbitration, such award to you may include your
reasonable attorneys’ fees and expenses, as well as the arbitrator’s fees and
expenses.

(b)Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims. Either party may bring an action in
a Minnesota court to compel arbitration under this Agreement and to enforce an
arbitration award. Otherwise, neither party shall initiate or prosecute any
lawsuit or administrative action in any way related to any Arbitrable Claim.
Notwithstanding the foregoing, either party may, in the event of an actual or
threatened breach of this Agreement (including but not limited to the provisions
of the Restrictive Covenants), seek a temporary restraining order or injunction
in a Minnesota court restraining breach pending a determination on the merits by
the arbitrator.

(c)THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD
TO ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION ANY RIGHT TO TRIAL BY JURY AS
TO THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THE AGREEMENT TO
ARBITRATE.

12.Indemnification; Liability Insurance. The Company agrees to indemnify you
(including advance of expenses) and hold you harmless to the fullest extent
permitted by the certificate of incorporation and by-laws of the Company against
and in respect to any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses (including reasonable attorneys’ fees), losses, and
damages resulting from your performance of your duties and obligations with the
Company, its affiliates and its and their benefits plans in good faith and with
a reasonable belief that such performance was in, and not opposed to, the best
interests of the Company or its affiliates or, with regard to fiduciary duties
as to benefit plans, if you acted in good faith. The Company will cover you as
an insured, during your employment and service as a member of the Board, or as a
fiduciary of any benefit plan, and at all times thereafter during which you may
be subject to any liability for which you may be indemnified above, to the
extent of any contract of officers and directors liability insurance of the
Company that insures members of the Board. The provision shall survive any
termination of your employment or services.

13.Forfeiture; Recoupment of Incentive Compensation. All annual, long-term and
other incentive compensation hereunder or pursuant to any plan, program or other
agreement in which you are a participant or a party shall be subject to
cancellation, forfeiture and recoupment by the Company, and shall be repaid by
you to the Company, to the extent required by law, regulation or stock exchange
listing requirement, or as may be required pursuant to any good faith
broad-based Company policy adopted pursuant thereto or any other requirements
set forth in the Company good faith broad-based corporate governance guidelines
or policies and to any similar or successor provisions as may be in effect from
time to time.

14.Attorneys’ Fees. The Company will reimburse you for the reasonable attorneys’
fees you incur, up to a maximum of $25,000, in connection with the documentation
of this Agreement.

15.Section 409A. Anything in this Agreement to the contrary notwithstanding:

(a)It is intended that any amounts payable under this Agreement will either be
exempt from or comply with Section 409A of the Code (“Section 409A”) and all
regulations, guidance and other interpretive authority issued thereunder so as
not to subject you to payment of any additional tax, penalty or interest imposed
under Section 409A, and this Agreement will be interpreted on a basis consistent
with such intent.





Page 5

--------------------------------------------------------------------------------

 

Ms.  Corie Barry

April 13, 2019

 

(b)To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Section 409A, (i) the amount
of such expenses eligible for reimbursement, or in-kind benefits to be provided,
during any one calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year (provided, that, this clause (i) will not be violated with regard
to expenses reimbursed under any arrangement covered by Code Section 105(b)
solely because such expenses are subject to a limit related to the period the
arrangement is in effect); (ii) reimbursement of any such expense shall be made
by no later than December 31 of the year following the calendar year in which
such expense is incurred; and (iii) your right to receive such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

(c)If you are a “specified employee” within the meaning of Treasury Regulation
Section 1.409A -1(i) as of the date of your separation from service (within the
meaning of Treas. Reg. Section 1.409A-1(h)), then any payment or benefit
pursuant to this Agreement on account of your separation from service, to the
extent such payment constitutes non-qualified deferred compensation subject to
Section 409A and required to be delayed pursuant to Section 409A(a)(2)(B)(i) of
the Code (after taking into account any exclusions applicable to such payment
under Section 409A), shall not be made until the first business day after (i)
the expiration of six (6) months from the date of your separation from service,
or (ii) if earlier, the date of your death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 15(c) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) will be paid or reimbursed
to you in a lump sum and any remaining payments and benefits due under this
Agreement will be paid or provided in accordance with the normal payment dates
specified for them herein. Notwithstanding any provision of this Agreement to
the contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
that are considered deferred compensation under Section 409A, references to your
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to your “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with the Company.

(d)Whenever payments under this Agreement are to be made in installments, each
such installment shall be deemed to be a separate payment for purposes of
Section 409A. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment will be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(e)To the extent any amount payable to you is subject to your entering into a
release of claims with the Company and any such amount is a deferral of
compensation under Section 409A and which amount could be payable in either of
two taxable years for you, and the timing of such payment is not subject to
terms and conditions under another plan, program or agreement of the Company
that otherwise satisfies Section 409A, such payments shall be made or commence,
as applicable, on January 15 (or any later date that is not earlier than 16 days
after the date that the release becomes irrevocable) of such later taxable year
and shall include all payments that otherwise would have been made before such
date.

16.Miscellaneous.

(a)Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be in writing and (i) personally delivered, (ii) mailed by registered or
certified mail, postage prepaid with return receipt requested, or (iii)
delivered by overnight express delivery service or same-day local courier
service, to the address set forth below, or to such other address as may be
designated by the parties from time to time in accordance with this Section
16(a):

If to the Company:

﻿

Best Buy Co., Inc.

7601 Penn Avenue South

Richfield, Minnesota 55423

Attention: Chief Human Resources Officer

﻿





Page 6

--------------------------------------------------------------------------------

 

Ms.  Corie Barry

April 13, 2019

 

If to you:   At the most recent address on file at the Company

﻿

Notices delivered personally or by overnight express delivery service or by
local courier service are deemed given as of actual receipt. Mailed notices are
deemed given three business days after mailing.

(b)Survival. Upon the expiration or other termination of this Agreement or of
your employment, the respective rights and obligations of the parties hereto
shall survive to the extent necessary to carry out the intentions of the parties
under this Agreement.

(c)Entire Agreement; Amendments; No Waiver. This Agreement supersedes all
previous employment agreements, whether written or oral between you and the
Company and constitutes the entire agreement and understanding between the
Company and you concerning the subject matter hereof. If, and to the extent
that, any other written or oral agreement between you and the Company is
inconsistent with or contradictory to the terms of this Agreement, the terms of
this Agreement shall apply, provided that the provisions of any agreements
between you and the Company or any Affiliate relating to confidentiality of
information, assignment of inventions or intellectual property,
non-solicitation, or non-competition are not affected by this Release and remain
in full force and effect, and will run concurrent with the Restrictive Covenants
in this Agreement. No modification, amendment, termination, or waiver of this
Agreement shall be binding unless in writing and signed by you and a duly
authorized officer of the Company. Failure of any party to insist upon strict
compliance with any of the terms, covenants, or conditions hereof shall not be
deemed a waiver of such terms, covenants, and conditions.

(d)Successors and Assigns. This Agreement is binding upon and shall inure to the
benefit of you and your heirs, executors, assigns and administrators or your
estate and property and the Company and its successors and permitted assigns.
You may not assign or transfer to others the obligation to perform your duties
hereunder. The Company may not assign this Agreement other than to a successor
to all or substantially all of its business and then only upon such assignee's
delivery to you of a written assumption of this Agreement.

(e)Counterparts. This Agreement may be signed in counterparts each of which will
be deemed an original, but all of which will constitute one and the same
instrument. This Agreement may be executed by a signature delivered by facsimile
or in e-mail/PDF or other electronic format.

[Signatures are on the following page]





Page 7

--------------------------------------------------------------------------------

 

Ms.  Corie Barry

April 13, 2019

 



On behalf of the Company, I am excited to offer you this position with the
Company and look forward to a mutually rewarding relationship.

Very truly yours,

﻿

﻿

___________________________________________

Kathy Higgins Victor, Chair Nominating,
Corporate Governance and Public Policy Committee of the Board of Directors

﻿

Agreed and Accepted:

﻿

___________________________________________

﻿

Corie Barry

 

Page 8

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

1.“Cause” is deemed to exist if you:

(i)are convicted of or enter a plea of guilty or nolo contendere to: (A) a
felony, (B) a crime of moral turpitude resulting in demonstrable adverse
financial or reputational impact on the Company Group or (C) any crime involving
the business of the Company or its Affiliates;

(ii)in the performance of your duties for the Company Group or otherwise, engage
in: (A) material dishonesty, (B) gross misconduct, (C) willful or gross neglect
that is likely to result, in each case, in financial or reputational impact on
the Company Group;

(iii)disobey the lawful directions of the Board acting within the scope of its
authority and do not cure such disobeyance within ten (10) days of receipt of
written notice thereof;

(iv)materially fail to comply with the material written policies of the Company
Group (including without limitation policies relating to harassment, business
ethics, conflicts of interest and confidential information) and, if curable, do
not cure within ten (10) days of written notice thereof;

(v)fail to devote substantially all of your business time and effort to the
Company Group and do not cure within ten (10) days of written notice thereof,
subject to activities permitted under Section 2(b); or

(vi)materially breach any material provision of the Agreement or any other
written agreement with the Company and, if curable, do not cure the same within
ten (10) days of written notice thereof.

2.“Good Reason” means the occurrence of any of the following events (other than
due to your Disability):

(i)a material adverse change in your title, duties or responsibilities
(including reporting responsibilities) or a failure to re-nominate you as a
member of the Board;

(ii)without your consent, a material reduction in your Base Salary, other than
across-the-board reductions affecting senior executives on a proportionate basis
not to exceed 10% of Base Salary;

(iii)your being required to work in a location more than 50 miles from your
office location in Richfield, Minnesota, except for requirements of temporary
travel on the Company Group’s business;

(iv)any failure to assign to a successor to the business and substantially all
assets of the Company, and of such successor to assume, the obligations of the
Company under the Agreement; or

(v)a material uncured breach of the Agreement by the Company.

“Good Reason” shall not exist unless and until you provide the Company with
written notice of the acts alleged to constitute Good Reason within ninety (90)
days of the initial occurrence of such event, and the Company fails to cure such
acts within thirty (30) days of receipt of such notice. You must terminate your
employment within sixty (60) days following the expiration of such cure period
for the termination to be on account of Good Reason.

3.“Disability” means that you either (a) have qualified for long term disability
payments under the Company’s long term disability plan; or (b) are unable to
perform the essential functions of your position (with or without reasonable
accommodation) with any such Company Group member due to a physical or mental
impairment resulting from your illness, injury, and such inability to perform
continues for at least six (6) consecutive months.

﻿

 

A-1

--------------------------------------------------------------------------------

 



ATTACHMENT B

1.Definitions. For purposes of this Attachment B, the following additional
defined terms shall apply:

a.“Affiliate” means an entity controlled directly or indirectly by the Company,
where “control” means the right, either directly or indirectly, to elect a
majority of the directors or other governing body thereof without the consent or
acquiescence of any third party.

b.“Company Group” means, collectively, the Company and its Affiliates.

c.“Confidential Information” means all “Confidential Information” as that term
is defined in Best Buy’s Confidentiality Policy, and includes, without
limitation, any and all information in whatever form, whether written,
electronically stored, orally transmitted or memorized relating to trade
secrets, customer lists, records and other information regarding customers,
price lists and pricing policies, financial information, records, ledgers and
information, purchase orders, agreements and related data, business development
and strategic plans, products and technologies, product tests, manufacturing
costs, product or service pricing, sales and marketing plans, research and
development plans, personnel and employment records, files, data and policies
(regardless of whether the information pertains to you or other employees of the
Company Group), tax information, business and sales methods and operations,
business correspondence, memoranda and other records, inventions, improvements
and discoveries, processes and methods, business operations and related data
formulae, computer records and related data, know-how, research and development,
trademark, technology, technical information, copyrighted material, and any
other confidential or proprietary data and information which you encounter
during employment, all of which are held, possessed and/or owned by the Company
Group and all of which are used in the operations and business of the Company
Group. Confidential Information does not include information which is or becomes
generally known within the Company Group’s industry through no act or omission
by you.

2.Confidentiality. You acknowledge that the Company Group operates in a
competitive environment and has a substantial interest in protecting its
Confidential Information, and you agree, during your employment with the Company
Group and thereafter, to maintain the confidentiality of the Company Group’s
Confidential Information and to use such Confidential Information for the
exclusive benefit of the Company Group. You will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law.  You shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal.  An individual who files
a lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order. 

3.Competitive Activity. During your employment with the Company Group and for
two years following termination of your employment for any reason whatsoever,
you shall not compete, directly or indirectly, through an affiliate or
otherwise, in any manner or capacity (including, without limitation, through any
form of ownership or as a principal, agent, partner, officer, director,
employee, advisor or consultant) with the Company Group, for your benefit or for
the benefit of any other person or entity other than the Company Group anywhere
in the world. Ownership of less than 1% of the outstanding capital stock of any
corporation listed on a national securities exchange will not constitute a
breach of this Section 3.

4.Non-Solicitation. During your employment, except in the good faith performance
of your duties, and for one year following the termination of your employment
for any reason, you shall not

a. induce or attempt to induce any employee of the Company Group to leave the
employ of Company Group, or in any way interfere adversely with the relationship
between any such employee and Company Group;

﻿

b. induce or attempt to induce any employee of Company Group to work for, render
services to, provide advice to, or supply Confidential Information of Company
Group to any third party;

﻿

c. employ, or otherwise pay for services rendered by, any employee of Company
Group in any business enterprise with which you may be associated, connected or
affiliated;

﻿

d. induce or attempt to induce any customer, supplier, licensee, licensor or
other business relation of Company Group to cease doing business with Company
Group, or in any way interfere with the then existing business relationship
between any such customer, supplier, licensee, licensor or other business
relation and Company Group; or

﻿



B-1

--------------------------------------------------------------------------------

 



e. assist, solicit, or encourage any other Person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by you. In
particular, you will not, directly or indirectly, induce any employee of Company
Group to carry out any such activity.

﻿

5.Partial Invalidity. In the event that any portion of this Attachment B is
determined by an arbitrator or court of competent jurisdiction to be
unenforceable in any respect, it shall be interpreted to be valid to the maximum
extent for which it reasonably may be enforced, and enforced as so interpreted,
all as determined by such arbitrator or court in such action. You acknowledge
the uncertainty of the law in this respect and expressly stipulate that this
Agreement is to be given the construction that renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.

6.Remedy for Breach. You agree that a breach of any of the provisions of
Sections 2, 3, 4 or 5 of this Attachment B (collectively, the “Restrictive
Covenants”) would cause material and irreparable harm to the Company Group that
would be difficult or impossible to measure, and that monetary damages for any
such harm would, therefore, be an inadequate remedy. Accordingly, you agree that
if you breach any Restrictive Covenant, the Company Group shall be entitled, in
addition to and without limitation upon all other remedies the Company Group may
have under this Agreement, at law or otherwise, to obtain injunctive or other
appropriate equitable relief, without bond or other security, to restrain any
such breach through arbitration or court action as provided in the Agreement.
You further agree that the duration of the Restrictive Covenant shall be
extended by the same amount of time that you are in breach of any Restrictive
Covenant.

7.Return of Company Property and Records. Upon a termination of your employment
for any reason, you will surrender to the Company in good condition (reasonable
wear and tear excepted) all property and equipment belonging to the Company
Group and all records kept by you containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to you during your employment
with the Company other than documents given to you as information to you as an
individual employee about your benefits, compensation, equity rights or other
matters with the Company. You may retain your address books to the extent they
only contain contact information.

8.Cooperation. You agree that, following termination of your employment for any
reason, you will upon reasonable advance notice, and to the extent it does not
interfere with previously scheduled travel plans and does not unreasonably
interfere with other full-time business activities, employment obligations, or
reasonably firm personal commitments, reasonably assist and cooperate with the
Company with regard to any matter or project in which you were involved during
your employment, including any litigation. The Company will reimburse your
reasonable expenses incurred in connection with such cooperation and assistance.

9.Assignment of Inventions. You will promptly communicate and disclose in
writing to the Company all inventions and developments including software,
whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by you, or under which you acquire the right to grant licenses or to
become licensed, alone or jointly with others, which have arisen or jointly with
others, which have arisen or may arise out of your employment, or relate to any
matters pertaining to, or useful in connection therewith, the business or
affairs of the Company or any of its subsidiaries. Included herein as if
developed during the employment period is any specialized equipment and software
developed for use in the business of the Company Group. All of your right, title
and interest in, to, and under all such Inventions, licenses, and right to grant
licenses shall be the sole property of the Company and you hereby assign any and
all such rights to the Company. As to all such Inventions, you will, upon
request of the Company execute all documents which the Company deems necessary
or proper to enable it to establish title to such Inventions or other rights,
and to enable it to file and prosecute applications for letters patent of the
United States and any foreign country; and do all things (including the giving
of evidence in suits and other proceedings) which the Company deems necessary or
proper to obtain, maintain, or assert patents for any and all such Inventions or
to assert its rights in any Inventions not patented.  This assignment of
inventions does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the Company Group was used and which was
developed  entirely on your own time, and (1) which does not relate (a) directly
to the Company Group’s business or (b) to the Company Group’s actual or
demonstrably anticipated research or development, and (2) which does not result
from any work you performed for the Company.

10.Survival. The provisions of this Attachment B shall survive a termination of
your employment and the Agreement.

﻿



B-2

--------------------------------------------------------------------------------